




CITATION:
Zucchetti Rubinetteria
          S.P.A. v. Nataphil Inc., 2011 ONCA 726



DATE: 20111121



DOCKET: C53687



COURT OF APPEAL FOR ONTARIO



MacPherson, LaForme JJ.A. and Hackland J. (
ad hoc
)



BETWEEN



Zucchetti Rubinetteria S.P.A.



Plaintiff/
          Defendant by Counterclaim            (Respondent)



and



Natphil Inc.



Defendant/Plaintiff
          by Counterclaim            (Appellant)



Peter M. Daigle and Patricia L. McLean, for the appellant



Ira Nishisato and Isabella Massimi, for the respondent



Heard and released orally:
November 18, 2011



On appeal from the judgment of Justice Paul M. Perell of the
          Superior Court of Justice dated April 11, 2011.



ENDORSEMENT




[1]

The appellant appeals from the judgment of Perell J. of the Superior
    Court of Justice dated April 11, 2011 granting summary judgment to the
    respondent for $429,372.15 for unpaid invoices over a 17-month period.

[2]

The appellant contends that the motion judge erred by failing to find
    that the appellants claim for equitable set-off was closely related to the
    respondents claim for unpaid invoices, and by failing to order a stay of the
    execution of summary judgment pending the determination of the appellants
    counterclaim.

[3]

We do not accept these submissions.  On both issues, we agree with the
    motion judges analysis and conclusions.  In particular, we do not think that
    there is any error in the motion judges discussion of the factors relevant to
    the set-off issue.  Nor did the motion judge improperly collate the test for a
    stay with the test for a Mareva injunction.

[4]

The appeal is dismissed with costs to the respondent fixed at $7250 inclusive of disbursements and HST.

J.C.
    MacPherson J.A.

H.S. LaForme
    J.A.

Hackland J. (
ad hoc
)


